 Case 3:17-cv-00183-CAB-BGS Document 813 Filed 09/11/20 PageID.39710 Page 1 of 9




 1 PAUL ANDRE (State Bar No. 196585)

 2
     pandre@kramerlevin.com
     LISA KOBIALKA (State Bar No. 191404)
 3   lkobialka@kramerlevin.com
 4
     JAMES HANNAH (State Bar No. 237978)
     jhannah@kramerlevin.com
 5   KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6
     990 Marsh Road
     Menlo Park, CA 94025
 7   Telephone: (650) 752-1700
 8   Facsimile: (650) 752-1800

 9 Attorneys for Plaintiff

10 FINJAN, INC.
                      IN THE UNITED STATES DISTRICT COURT
11
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
                                  SAN DIEGO DIVISION
13
     FINJAN, INC., a Delaware Corporation,    Case No. 3:17-cv-00183-CAB-BGS
14

15               Plaintiff,                   JOINT DISCOVERY PLAN
                                              REGARDING U.S. PATENT
16
           v.                                 NO. 7,975,305
17

18
     ESET, LLC, a California Limited
     Liability Corporation, and ESET SPOL.
19   S.R.O., a Slovak Republic Corporation,
20
                  Defendants.
21   ESET, LLC, a California Limited
22   Liability Corporation, and ESET SPOL.
     S.R.O., a Slovak Republic Corporation,
23

24               Counterclaim-Plaintiffs,
           v.
25

26   FINJAN, INC., a Delaware Corporation,

27               Counterclaim-Defendant.
28
     JOINT DISCOVERY PLAN REGARDING
     U.S. PATENT NO. 7,975,305                    CASE NO. 3:17-cv-00183-CAB-BGS
 Case 3:17-cv-00183-CAB-BGS Document 813 Filed 09/11/20 PageID.39711 Page 2 of 9




 1        As directed by the Court in its Order on “(1) Tolling Discovery Disputes (2)
 2 Deadlines to Complete Discovery” entered on August 31, 2020 (Doc. No. 811), Finjan,

 3 Inc. (“Finjan”) and ESET, LLC and ESET SPOL. S.R.O. (collectively, “ESET”) submit

 4 this joint discovery plan “identifying the discovery needed and deadline(s) when it can

 5 be completed” with respect to U.S. Patent No. 7,975,305 (the “’305 Patent”).

 6 Finjan’s Position

 7         Finjan proposes the following schedule to complete written discovery for the
 8 ‘305 Patent:

 9

10                 Event related to the ‘305 Patent            Finjan’s Proposed Date
11      Eset to complete supplemental production of         September 30, 2020
        technical documents and responses to technical
12      interrogatories
13
        Finjan confirms accused products and asserted
14      claims.
15      Eset to provide:                                    November 11, 2020
            supplemental source code
16
            supplemental financial documents
17          supplemental responses to financial
18             interrogatories and interrogatory nos. 6,
               10, and 12
19

20      Finjan supplement document production and
        interrogatory responses if necessary
21      Finjan to provide supplemental infringement         November 30, 2020
22      contentions

23      Last day to serve additional written discovery
24      requests
        Eset to provide:                                    December 21, 2020
25
            supplemental invalidity contentions
26          supplemental election of prior art
27        Finjan’s proposed schedule should be adopted because it allows sufficient time
28                                              1
     JOINT DISCOVERY PLAN REGARDING
     U.S. PATENT NO. 7,975,305                           CASE NO. 3:17-cv-00183-CAB-BGS
 Case 3:17-cv-00183-CAB-BGS Document 813 Filed 09/11/20 PageID.39712 Page 3 of 9




 1 for the parties to supplement discovery in the case. Eset’s proposed schedule ignores

 2 that significant work has already been done with respect to the ‘305 Patent. In fact, the

 3 claims related to the ‘305 Patent were stayed late in the case, such that Finjan has

 4 already served preliminary infringement contentions with respect to the ‘305 Patent, and

 5 Eset has already served preliminary invalidity contentions for the ‘305 Patent. As such,

 6 a large number of the relevant technical documents should already have been produced,

 7 and Eset is only required to supplement its production. In fact, Eset has already had

 8 nearly two months to collect information in response to the Court’s reopening of

 9 discovery in the case. Finjan even identified the handful of technologies that it

10 considers relevant to Eset’s technical supplementation about a month ago. Specifically

11 regarding the collection of Eset’s source code, Finjan’s proposed schedule provides Eset

12 with four months to collect its source code since the opening of discovery into the ‘305

13 Patent, which should be sufficient time to prepare a procedure for collecting this

14 information.

15

16 ESET’s Position

17

18                 Event related to the ’305 Patent         ESET’s Proposed Date
19      Finjan to provide an identification of accused   September 30, 2020
        products and asserted claims for the ’305 patent
20
        ESET to supplemental responses to technical      October 23, 2020
21      interrogatories
        ESET to provide:                                 December 15, 2020
22
             complete supplemental production of
23             technical documents
24
             supplemental source code*
             supplemental financial documents
25           supplemental responses to financial
26             interrogatories and interrogatory nos. 6,
               10, and 12
27

28                                              2
     JOINT DISCOVERY PLAN REGARDING
     U.S. PATENT NO. 7,975,305                         CASE NO. 3:17-cv-00183-CAB-BGS
 Case 3:17-cv-00183-CAB-BGS Document 813 Filed 09/11/20 PageID.39713 Page 4 of 9




 1       Finjan to provide:
             supplemental responses to
 2             interrogatories, including, financial, prior
 3             art, and reduction to practice, specifically
               nos. 1, 2, 3, 8, 9, 10, 11, 12, 14, 15, 18,
 4             19, 21, 23
 5       Finjan to provide supplemental infringement        January 22, 2021
         contentions
 6
         Last day for parties to serve any additional       February 5, 2021
 7       RFPs, Rogs, or RFAs
 8
         ESET to provide:                                   March 19, 2021
             supplemental invalidity contentions
 9           supplemental election of prior art
10        This Court should adopt ESET’s schedule.
11        Finjan’s proposed schedule completely ignores the difficulties that Covid-19
12 pandemic impose upon ESET counsel’s ability to confer with its clients, whose U.S. and

13 Slovakian headquarters remain closed. Those deadlines also will interfere with ESET’s

14 ability to collect and produce responsive documentation and source code.

15        Specifically, Finjan’s proposal provides ESET with only 21 days between the end
16 of November and December 21 to provide updated invalidity contentions after receiving

17 Finjan’s supplemental infringement contentions.             Moreover, because invalidity
18 contentions necessarily involve an analysis of infringement allegations, ESET will require

19 sufficient time to review the supplemental infringement contentions and then formulate

20 any additional invalidity contentions. Under the Local Rules, a defendant is typically

21 given sixty (60) days to serve invalidity contentions after receiving the infringement

22 contentions. Patent L.R 3.3(a).     In addition, counsel notes that the team responsible for
23 this case is also involved in another case in this district for which a pretrial conference is

24 scheduled on December 17. Counsel will therefore be preparing for that conference

25 during the minimal amount of time Finjan has allotted to ESET in Finjan’s proposed

26 schedule.

27

28                                                3
     JOINT DISCOVERY PLAN REGARDING
     U.S. PATENT NO. 7,975,305                          CASE NO. 3:17-cv-00183-CAB-BGS
 Case 3:17-cv-00183-CAB-BGS Document 813 Filed 09/11/20 PageID.39714 Page 5 of 9




 1        Second, before ESET supplements its interrogatories, documents, and financial
 2 information, Finjan should be required to identify the set of asserted claims and asserted

 3 products. Because several previously asserted claims have been declared invalid, Finjan

 4 should first identify all claims it still intends to pursue and which products allegedly

 5 practice those subset of claims. Once Finjan provides that information, ESET requests

 6 sufficient time to correspond with its clients (assuming that at some point they will be

 7 permitted to come back to ESET’s offices) to gather the necessary documents, review

 8 them, and have them produced.       In light of the difficulties attendant with gathering
 9 documents from overseas and the access restrictions to ESET’s headquarters (discussed

10 in more detail below), it is reasonable to provide sufficient time to allow ESET to gather

11 and produce those documents and to then supplement its interrogatory responses.

12        Finjan also complains that ESET already has had two months to perform its
13 supplemental document collection. This is simply inaccurate. On July 31, 2020 ESET

14 informed Finjan that Finjan’s infringement contentions for the ’305 patent are deficient.

15 ESET offered Finjan the opportunity to supplement its infringement contentions, after

16 which ESET would produce documents that remained relevant to the remaining claims

17 and products. Infringement contentions before document production is the appropriate

18 sequencing contemplated by the Patent Local Rules.         See Patent L.R. 3.2 and 3.3.
19 Nonetheless, for the purposes of reaching agreement on the sequencing of events for the

20 present filing, ESET agreed to supplement its production prior to Finjan supplementing

21 its infringement contentions. It is simply not the case that ESET should already have been

22 collecting documents these past months without knowledge of what remains at issue.

23        In addition, because the ’305 patent expired in August of 2020, it made little sense
24 to rush collection of financial documents, which in any event are not ready accessible due

25 to the pandemic. And doing so would have simply required still further supplementation.

26 By allowing all sales to finalize and all returns to be properly accounted for, ESET’s

27

28                                              4
     JOINT DISCOVERY PLAN REGARDING
     U.S. PATENT NO. 7,975,305                        CASE NO. 3:17-cv-00183-CAB-BGS
 Case 3:17-cv-00183-CAB-BGS Document 813 Filed 09/11/20 PageID.39715 Page 6 of 9




 1 financial production could be finalized without the undue burden arising from multiple

 2 document collections.

 3        Third, Finjan’s proposal requires ESET to supplement specific interrogatories but
 4 absolves Finjan of the need to supplement any specific interrogatory. Under Finjan’s

 5 proposal it only needs to supplement “if necessary” despite ESET identifying a number

 6 of interrogatories that require supplementation. Finjan should be required to supplement

 7 the specifically identified interrogatories, the same as ESET is being asked to do.

 8        Fourth, with respect to the collection of source code: to counsel’s knowledge,
 9 ESET’s employees are currently prohibited from returning to ESET’s headquarters in

10 Bratislava, Slovakia. Because of the strict protections ESET uses to prevent inadvertent

11 disclosure of its source code, collection of the large amount of additional source code that

12 Finjan is requesting will, to counsel’s knowledge, require access to ESET’s building.

13 Thus, while ESET will strive to produce its source code prior to the proposed December

14 15, 2020 date, ESET notes that if it is unable to gain physical access to the servers before

15 that date, a revised schedule may be necessary.

16        ESET’s schedule balances the needs of the parties while understanding that the
17 Court has not yet set a date for the close of discovery or for expert discovery to commence

18 and in light of Finjan’s delay in providing supplemental infringement contentions, despite

19 ESET asking for them in July.

20

21

22

23

24

25

26

27

28                                               5
     JOINT DISCOVERY PLAN REGARDING
     U.S. PATENT NO. 7,975,305                         CASE NO. 3:17-cv-00183-CAB-BGS
 Case 3:17-cv-00183-CAB-BGS Document 813 Filed 09/11/20 PageID.39716 Page 7 of 9




 1                                              Respectfully submitted,

 2    Dated: September 11, 2020           By: /s/ Kris Kastens
 3                                           Paul Andre (State Bar. No. 196585)
                                             Lisa Kobialka (State Bar No. 191404)
 4                                           James Hannah (State Bar No. 237978)
 5                                           KRAMER LEVIN NAFTALIS
                                              & FRANKEL LLP
 6                                           990 Marsh Road
 7                                           Menlo Park, CA 94025
                                             Telephone: (650) 752-1700
 8                                           Facsimile: (650) 752-1800
 9                                           pandre@kramerlevin.com
                                             lkobialka@kramerlevin.com
10                                           jhannah@kramerlevin.com
11
                                                Attorneys for Plaintiff
12                                              FINJAN, INC.
13

14                                            By: /s/ Scott Penner
                                                Nicola A. Pisano (CA Bar No. 151282)
15                                              NicolaPisano@eversheds-
16                                              sutherland.com
                                                Jose L. Patiño (CA Bar No. 149568)
17                                              JosePatino@eversheds-sutherland.com
18                                              Justin E. Gray (CA Bar No. 282452)
                                                JustinGray@eversheds-sutherland.com
19                                              Scott A. Penner (CA Bar No. 253716)
20                                              ScottPenner@eversheds-sutherland.com
                                                EVERSHEDS SUTHERLAND (US)
21
                                                LLP
22                                              12255 El Camino Real, Suite 100
                                                San Diego, CA 92130
23
                                                Telephone: 858.252.6502
24                                              Facsimile: 858.252.6503
25
                                                Attorneys for Defendants
26                                              ESET, LLC and ESET SPOL. S.R.O.
27

28                                        6
     JOINT DISCOVERY PLAN REGARDING
     U.S. PATENT NO. 7,975,305                    CASE NO. 3:17-cv-00183-CAB-BGS
 Case 3:17-cv-00183-CAB-BGS Document 813 Filed 09/11/20 PageID.39717 Page 8 of 9




 1                                     ATTESTATION
 2        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 3 and Procedures Manual, I hereby certify that authorization for the electronic signature of

 4 any other signatory to this document has been obtained.

 5

 6                                                 By: /s/ Lisa Kobialka
                                                         Lisa Kobialka
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             7
     JOINT DISCOVERY PLAN REGARDING
     U.S. PATENT NO. 7,975,305                          CASE NO. 3:17-cv-00183-CAB-BGS
 Case 3:17-cv-00183-CAB-BGS Document 813 Filed 09/11/20 PageID.39718 Page 9 of 9




 1                           CERTIFICATE OF SERVICE
 2        I hereby certify that I electronically filed the foregoing with the Clerk of the
 3 Court using the CM/ECF system which will send a Notice of Electronic Filing via

 4 electronic mail to counsel of record.

 5

 6     Dated: September 11, 2020             By: /s/ Lisa Kobialka
                                                Lisa Kobialka
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 JOINT DISCOVERY PLAN REGARDING
     U.S. PATENT NO. 7,975,305                     CASE NO. 3:17-cv-00183-CAB-BGS
